Citation Nr: 1602353	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-48 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for chondrosarcoma, to include as secondary to service-connected residuals of benign bone tumor (fibroma) removal from the left tibia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied, in pertinent part, the Veteran's claim for entitlement to service connection for low grade chondrosarcoma in a May 2013 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court vacated that part of the Board's decision and remanded the claim to the Board for further proceedings.  In March 2015 and September 2015, the Board remanded the claim for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The September 2010 VA examiner opined that it did not appear that the Veteran had a low grade chondrosarcoma and that, even if he did, it would not be secondary to his service connected excision of a benign fibroma.  The examiner's rationale for this opinion was that a fibroma "is a benign lesion that does not transform into a malignant lesion" and a chondrosarcoma "would be a wholly separate and different neoplasm."

In its August 2014 memorandum decision, the Court took judicial notice of the definition of chondrosarcoma in Dorland's Illustrated Medical Dictionary, which says that a chondrosarcoma "may be primary, arising from cartilage cells, or secondary to a pre-existing benign lesion."  Dorland's Illustrated Medical Dictionary, 353 (32nd ed. 2012).  The Court found a discrepancy between this definition and the September 2010 VA examiner's rationale and remanded the claim for further development to address the discrepancy.

Despite the Board's instructions in its March 2015 and September 2015 remands, neither the April 2015 VA examination nor the September 2015 addendum opinion, both of which were by the same examiner, directly addressed this discrepancy.  The Court has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This is particularly important when the instruction in question was the specific reason the Court vacated and remanded the Board's previous final disposition of the Veteran's appeal.  For this reason, the Board must remand this issue once again to seek an answer to the Court's question.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding records from the VA North Texas Health Care System and its associated clinics.  All attempts to obtain records should be documented in the claims folder.

2. After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of any chondrosarcoma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that the Veteran experiences chondrosarcoma, any residual disability associated with this disorder, or, alternatively, any disease similar in nature to chondrosarcoma in symptomatology.

If yes, then the Board also requests that the examiner state whether it is at least as likely as not that the chondrosarcoma or similar disability is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by his service-connected fibroma removal residuals.

In rendering these opinions, the examiner must specifically discuss the definition of chondrosarcoma in Dorland's Illustrated Medical Dictionary, at 353 (32nd ed. 2012), which states that chondrosarcoma "may be secondary to a pre-existing benign lesion."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If the examiner finds no relationship between any chondrosarcoma and the Veteran's active military service or his service-connected fibroma removal residuals is identified, that should be set forth.  

3. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






